In re Deal, Curtis R.; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Caddo, 1st Judicial District Court Div. B, No. 184,852.
Writ granted; case remanded. The district court’s judgment denying relator’s pro se application for post-conviction relief is vacated, and the district court is directed to give counsel reasonable opportunity to prepare and litigate expeditiously a supplemental application for post-conviction relief. See State ex rel. Hampton v. State, 00-2523 (La.8/31/01), 795 So.2d 1198.
TRAYLOR, J., would deny the writ.
KNOLL, J., would deny the writ.
*8651